         Case 1:14-cv-08954-DCF Document 110 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OLEG SOULOUK, et al.,
                                                                   14cv08954 (DF)
                                Plaintiffs,
                                                                   ORDER
                -against-

 EUROPEAN COPPER SPECIALISTS, INC., et al.,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       This case being before this Court on consent pursuant to 28 U.S.C. § 636(c); and

Plaintiffs having filed a motion on June 19, 2020, seeking an Order declaring defendants

European Copper Specialists, Inc. (“ECS”) and Ante Markota (“Markota”) to be in default,

striking their Answer, and entering a default judgment against them as to liability on Plaintiffs’

claims (Dkt. 98); and defendant Stalco Construction, Inc. (“Stalco”) having filed a cross-motion

on June 25, 2020, similarly seeking an Order declaring ECS and Markota to be in default,

striking their Answer to Stalco’s crossclaims, and entering a default judgment against them as to

liability on those crossclaims (Dkt. 100); and ECS and Markota having filed no response to

either of these motions; and the Court having issued an Order To Show Cause on September 23,

2020, directing ECS and Markota to show cause by October 30, 2020, why they should not be

held in default, why their Answer should not be stricken, and why the Court should not enter

default judgments against them as to liability on both Plaintiffs’ claims and Stalco’s crossclaims

(Dkt. 106); and ECS and Markota having failed to respond, to date, to the Order To Show Cause;

it is hereby ORDERED that:

       1.      The Answer of ECS and Markota to the Complaint (Dkt. 10) and the Answer of

ECS and Markota to Stalco’s crossclaims (Dkt. 21) are both stricken.
         Case 1:14-cv-08954-DCF Document 110 Filed 11/19/20 Page 2 of 2




        2.      The Clerk of Court is directed to enter defaults, pursuant to Rule 55(a) of the

Federal Rules of Civil Procedure, against defendants ECS and Markota, on both Plaintiffs’

claims and Stalco’s crossclaims.

        3.      The Court finds that, under Rule 55(b)(2), Plaintiffs are entitled to a default

judgment as to liability on their claims against ECS and Markota, and Stalco is similarly entitled

to a default judgment as to liability on their crossclaims against ECS and Markota. The amount

of damages to be awarded upon such default judgments will be determined following a damages

inquest, which may be requested by Plaintiffs and Stalco prior to or immediately following the

trial (or settlement) of Plaintiffs’ claims against Stalco.

        Within one week of the date of this Order, Plaintiffs and Stalco are each directed to serve

a copy of this Order on ECS and Markota, by mail to (1) the home address for Markota provided

by Plaintiffs’ counsel in the letter filed at Dkt. 93, (2) the attorney who represented Markota in

the bankruptcy proceedings, whose address is also provided in that same letter, and (3) the last-

known business address of ECS. Plaintiffs and Stalco should then promptly file proof of such

service on the Docket of this action.

Dated: New York, New York
       November 19, 2020

                                                        SO ORDERED


                                                        ______________________________
                                                        DEBRA FREEMAN
                                                        United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
